Johnson, Presiding Judge.
Bobby Hardwick’s wife of 30 years died as a result of a cancer-related condition. On the day of her death, John Williams, Hard-wick’s father-in-law, allegedly made a verbal promise to give Hard-wick $3,000 of a life insurance policy over which he had control to *753help defray burial costs. Williams denies having made such a promise. When Williams subsequently refused to turn over the money, Hardwick filed the present pro se action, suing Williams for both compensatory and punitive damages.
Decided February 20, 2004.
Bobby Hardwick, pro se.
Bell & Bell, David B. Bell, Sharon B. Enoch, for appellee.
Williams filed a motion for summary judgment. The trial court granted Williams’ motion as to the issue of punitive and consequential damages, but found that a jury issue existed regarding whether the parties entered into an agreement concerning the disposition of the life insurance proceeds. Hardwick appeals, alleging the trial court erred in granting summary judgment on his punitive and consequential damages claims. We find no error.
In the argument in support of his appellate brief, Hardwick alleges that because of Williams’ refusal to pay him the $3,000, his wife’s body was “locked away” from him for four days. As a result, Hardwick contends he has “not been able to sleep, or hold down a job due to the emotional distress suffered by him.” “Because [Hardwick’s] claims for mental pain and suffering are not pecuniary damages, they cannot be recovered pursuant to [his] contract claims.”1 Moreover, it is well established that punitive damages are not recoverable in actions for breach of contract.2 The trial court did not err by granting summary judgment on the punitive and consequential damages claims.

Judgment affirmed.


Smith, C. J., and Phipps, J., concur.


 Bauer v. North Fulton Med. Center, 241 Ga. App. 568, 572 (3) (b) (527 SE2d 240) (1999); see also Cheeley v. Henderson, 197 Ga. App. 543, 547 (2) (398 SE2d 787) (1990) (where only cause of action was suit on contract, court properly entered summary judgment on prayer for mental distress damages), rev’d on other grounds, 261 Ga. 498 (405 SE2d 865) (1991); Rogers v. Ga. Ports Auth., 183 Ga. App. 325, 329 (3) (358 SE2d 855) (1987) (damages for mental pain and suffering are not compensable in a contract action in the absence of fraud).


 OCGA §§ 13-6-10; 51-12-5.1; Trust Co. Bank v. C & S Trust Co., 260 Ga. 124, 126 (1) (390 SE2d 589) (1990); McDuffie v. Argroves, 230 Ga. App. 723, 726 (3) (497 SE2d 5) (1998).